February 2, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                               ASLAM VIRANI, Appellant

NO. 14-11-00331-CV                        V.

                             PAT CUNNINGHAM, Appellee
                                ____________________



       This cause, an appeal from the judgment in favor of appellee, Pat Cunningham,
signed January 31, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Aslam Virani, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.